Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAmish, U.S. Patent Application Publication NO. 20110059287 in view of Craig et al, U.S. Patent Application Publication No. 2006/0047023 and Bull et al, U.S. Patent No. 3,259,681.
McAmish discloses multifilaments, (note definition of fibers as set forth at paragraph 0025 or McAmish as encompassing multifilament yarns), comprising a polymeric resin such as polyester resin, (see paragraph 0034) and a coated filler such as calcium carbonate.  The calcium carbonate has a particle size of less than or equal to 10 microns or 3 microns or less which would at least render obvious a size of 1.2-2 microns.   Paragraphs 0039-0042, 0046, example 2.  The filler is present in amounts of 5-50wt%.  See paragraph 0048.  The fibers can have a fibers size of 0.1-120 denier, which corresponds to approximately 133 dtex.  See paragraph 0058. McAmish discloses employing one or more polymers in a mixture with the filler to be extruded into fibers wherein the resin or resins is present in an amount or 50-90% and filler is present in a masterbatch in amounts of 20-75 wt %.  See paragraphs 0038 and 0053.   The fibers can be needled punched, carded, spunbonded or meltblown and/or hydroentangled and can be formed into carpets.  See paragraphs 0056 – 0074.  
 While McAmish discloses that various coated calcium carbonates are suitable for use as fillers in polymeric materials to be formed into fibers, it does not clearly disclose the particularly claimed coating but does teach selecting the coating to improve dispersion of the filler particles throughout the fiber and/or facilitate the overall production of the fibers.  See paragraph 0047.
However, Craig discloses treating inorganic particles such as calcium carbonate with a coating of a linear or branched alkyl or alkenyl substituted succinic anhydride wherein the alkyl or alkenyl groups containing 5-30 carbon atoms order to improve their dispersibility in thermoplastic resins such as polyesters.  See abstract, paragraph 0001, paragraph 0053, paragraph 0055, paragraph 0056.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed the particular coatings as taught by Craig for the coated calcium carbonate particles of McAmish in view of their suitability for forming particles which have improved dispersibility in thermoplastic resins.  
McAmish discloses multifilaments comprising a polymer wherein calcium carbonate is added to the polymer melt and formed into fibers.  However, McAmish does not clearly teach the step of quenching the polymer.  

However, Bull teaches that in forming polyester filaments that the method includes the steps of melting the polymer, passing the melt through the spinnerets, (orifices) and quenching the filaments.  See col. 2, lines 21-39.  

Therefore, it would have been obvious to have employed the known and conventional process of forming a polyester filament as taught by Bull to form the filaments of McAmish.
Claims 7, 18, 21-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over McAmish, U.S. Patent Application Publication No. 20110059287 in view of Craig et al, U.S. Patent Application Publication No. 2005/0047023 and Bull et al, U.S. Patent No. 3,259,681 as s 1-12, 14-20 above, and further in view of Li et al, U.S. Patent Application Publication No. 2004/0186214.
McAmish differs from the claimed invention because it does not disclose the particularly claimed denier.
However, Li discloses filaments containing fillers.  Li teaches that it was known to provide continuous filament yarns, (multifilaments),  having a denier of 40-2,000 denier.  See paragraph 0259.
Therefore, it would have been obvious to have formed the filler containing filaments of McAmish to have a denier within the known range of conventional deniers for such fibers, depending upon the end use and properties desired in the final product.
Applicant's arguments filed 11/6/20 have been fully considered but they are not persuasive.
Applicant argues that there is no reason to combine the McAmish and Craig references.  However, the primary reference, McAmish, teaches employing coated calcium carbonate fillers in filaments and further teaches selecting the coating so that it improves disperability of the fillers in the polymer.  The secondary reference, Craig, teaches the particularly claimed coating for calcium carbonate fillers and teaches that the coating improves dispersability in the polymer in which the filler is present.  Thus a clear rationale is present for one of ordinary skill in the art to have employed the particular coated fillers of Craig in the filaments of McAmish, with the reasonable expectation that they would provide improved dispersability within the polymer.
Applicant argues that Craig is not drawn to making fibers.  However, both Craig and McAmish relate to polymers with coated calcium carbonate fillers and both seek improved 
Applicant argues that the examples of Craig employ mixing temperatures which are lower than that of McAmish’s examples.  However, the person of ordinary skill in the art would still have a reasonable expectation of success for employing the particular coated fillers of Craig and would have been able to select appropriate processing conditions based upon the particular materials used through no more than routine experimentation, in view of the particular polymers employed and the particular item to be made.  The person of ordinary skill would have had at least a reasonable expectation of success that the particular coating disclosed in Craig for fillers could have been successfully used in the fibers of McAmish which already employ coated fillers.   Also, McAmish teaches at paragraph 0075 temperatures suitable for extruding fibers, not for mixing, and teaches selecting the temperature based on the particular polymer employed.  Thus, the person of ordinary skill would have been able to select the particular temperature depending on the polymer employed.  
Applicant argues that Li is not drawn to polyester fibers but to polyolefin fibers.  However,   Li is relied on to show conventional dtex for multifilament yarns.  McAmish discloses particular deniers for the individual filaments.  The person of ordinary skill in the art would have expected that the yarns of McAmish could similarly be formed to the conventional dtex taught by Li.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789